Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 22, 2019                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem

  158823(40)                                                                                             Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  MICHAEL ANTHONY SAPPINGTON and                                                                        Elizabeth T. Clement
  ANGELA SAPPINGTON,                                                                                    Megan K. Cavanagh,
                                                                                                                         Justices
           Plaintiffs,
                                                                     SC: 158823
  v                                                                  COA: 337994
                                                                     Wayne CC: 15-009836-NI
  JOHN SHOEMAKE and TST EXPEDITED
  SERVICES, INC.,
             Defendants,
  and
  CHEROKEE INSURANCE COMPANY,
           Defendant-Appellant,
  and
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing its reply is GRANTED. The reply submitted on or before February 19, 2019, is
  accepted as timely filed.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 22, 2019

                                                                                Clerk